764 N.W.2d 579 (2009)
Ronnie L. MYERS and Mary Myers, Plaintiffs-Appellants,
v.
MUFFLER MAN SUPPLY COMPANY, Defendant, Cross-Plaintiff-Appellee, and
Nevada Equipment Liquidating, f/k/a Nevada Equipment, Inc., Michigan Tractor Machinery Company, d/b/a Michigan Cat Aggregate Division, Culver Construction, Inc., f/k/a Culver Consulting, Inc., Defendants, and
Power Screen USA, L.L.C., d/b/a Simplicity Engineering, Inc., D & L Equipment, Inc., and Sublet Contractors, Inc., Defendants, Cross-Defendants.
Docket No. 137608. COA No. 277542.
Supreme Court of Michigan.
May 8, 2009.

Order
On order of the Court, the application for leave to appeal the September 23, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether defendant Muffler Man Supply Company's alleged negligent act of removing the machine guard was a proximate cause of the injury to plaintiff Ronnie Myers. The parties may file supplemental briefs within 56 days of the date of this order, but they should not submit mere restatements of their application papers.